107 F.3d 18
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Israel MONTIJO-CORONADO, Defendant-Appellant.
No. 96-10090.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 21, 1997.*Decided Jan. 27, 1997.

Before:  O'SCANNLAIN, LEAVY and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
Israel Montijo-Coronado appeals his sentence under the Sentencing Guidelines imposed following his guilty plea to possession of marijuana with the intent to distribute, in violation of 21 U.S.C. § 841(a)(1).  We dismiss.


3
Montijo-Coronado contends that the district court erred by adjusting his offense level upward for using a firearm in connection with the offense and for being an organizer of criminal activity involving five or more participants.  In his plea agreement, Montijo-Coronado waived "any right to appeal the imposition of sentence upon him under Title 18, United States Code, Section 3742 (sentence appeals), so long as the sentence does not exceed the applicable guideline range."   The district court sentenced Montijo-Coronado at the bottom of the applicable guideline range.  We therefore dismiss this appeal in accordance with Montijo-Coronado's waiver of the right to appeal in his plea agreement.  See United States v. Baramdyka, 95 F.3d 840, 843 (9th Cir.1996).


4
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3